DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 11/03/21 (“Amend.”), in which: claims 6, 14 and 23 are amended and the rejection of the claims are traversed.  Claims 6-10 and 12-25 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments with respect to claims 6-10 and 12-25 have been fully considered but are moot in view of the new grounds of rejection.

Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12 depends on cancelled claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 and 12-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   More specifically, the independent claims recite “...an alternating voltage having a magnitude greater than a system voltage.” However, there is no support for providing an alternating voltage greater than a system voltage or explicitly defining what exactly is a system voltage.  Since there is no defined meaning of a system voltage, the metes and bounds of the claims are not defined.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 12-25  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  More specifically, the independent claims recite a “system voltage” but there is no defined meaning of a system voltage.  In order to further prosecution, the examiner has defined a system voltage to be any voltage in the prior art used for rejecting the claim language.  See specific claims for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6-10, 12-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US Publication 2017/0262099) in view of Sun (US Publication 2009/0135159), Wakuda (US Publication 2013/0063394) and in further view of Israr (US Publication 2012/0327006).
Regarding independent claim 6, Nathan teaches an electronic device, comprising: 
and a cover assembly ....the cover assembly comprising: (Nathan teaches of using touch panels in input devices, such as computers and mobile device. [0003]. In Figs. 32, Nathan illustrates one example of a cover assembly (minus layer 97, display layer));
an outer layer; (Cover lens, 46);
an electrically conductive layer below the outer layer; (Electrode, 61);
a dielectric layer coupled to the electrically conductive layer; (Dielectric layer, 84 in layered structure, 7 ([0229, 0203]) which is coupled to the electrically conductive layer);
a touch sensor below the dielectric layer and comprising: 
a first touch electrode; an insulating layer; and a second touch electrode (In relation to Fig. 32, Nathan indicates the use of electrode layout of Fig. 7 which includes first and second touch electrodes, 10, 31 and an insulating layer, 28 ([0103, 0108]));
 and a substrate coupled to the touch sensor and supporting the cover assembly (Substrate, 98).
Although Nathan teaches of a cover assembly used in a computer or mobile devices, Nathan does not explicitly detail:
a housing at least partially enclosing an interior volume; and a cover assembly coupled to the housing, 
However, in the field computing devices, Sun illustrates a housing 121/21 enclosing an interior volume and wherein a cover assembly (multi-layer structure, 100 and 3) coupled to the housing. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the computer or mobile device comprising a cover assembly structure, as taught by Nathan; to include a housing enclosing an interior volume of a computing device and a cover assembly (multi-layered structure) coupled to the housing, as disclosed by Sun, to protect and house the electronic components.
Although the combination of Nathan and Sun disclose a first and second electrode, as well as, an electrically conductive layer, they do not appear to explicitly teach:
conductively decoupled from the electrically conductive layer, the first touch electrode; and operable in a second mode to capacitively detect a user touch input....
However, in the same field of endeavor, Wakuda discloses a touch sensor, 10 which is conductively decoupled but is also capacitively coupled to the electrostatic drive layer, 4 ([0032. 0039, 0045]) and explicitly recites “...that the tactile sensation generation electrodes 3 can be easily capacitively coupled to the first electrodes 14 or the second electrodes 16.”  When the touch electrodes are used for touch sensing, this is considered a second mode operation. Furthermore, Wakuda discloses of having a stack-up of three electrode layers. Wherein, an electrically conductive layer, 4 overlaps touch electrode layers, 11, 12 and contains tactile sensation electrodes, which receive a voltage and capacitively couples the user’s fingertip creating a tactile sensation to the user (See Fig. 7, [0045]).  Additionally, as cited above, Wakuda teaches that the tactile sensation electrodes capacitively couple to the touch (first/second) electrodes.  Therefore, the electrically conductive layer capacitively couples the user to the first touch electrodes.
The combination of Nathan and Sun disclose a base process/product of a computing device having three stacked electrode layers used in capacitive touch sensing and the capacitively coupling the finger to the touch electrodes via the conductive layer, which the claimed invention can be seen as an improvement in that the computing device performs pressure and capacitive sensing.  Wakuda teaches a known technique of using the top electrode layer of a computing device having three electrode layers, for providing haptic feedback to a user and capacitively coupling the top electrode layer with the user that is comparable to the base process/product.
Wakuda’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Nathan/Sun and the results would have been predictable and resulted in the electrically conductive layer conductively decoupled from the electrically conductive layer, the first touch electrode; and operable in a second mode to capacitively detect a user touch input, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Although the combination of Nathan, Sun and Wakuda disclose having a first electrode and an electrically conductive layer, they do not explicitly disclose
to receive an electrostatic drive signal to capacitively drive the electrically conductive layer to an alternating voltage having a magnitude greater than a system voltage;
However, in the same field of endeavor, Israr discloses in [0097] of being able to capacitively couple electrodes together for the purpose of driving electrodes capacitively. Additionally, in reference to Fig. 9 and [0078], the electrodes are driving with an alternating voltage higher than a system voltage (the lowest alternating voltage). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the electronic device provided by the combined teachings of Nathan, Sun and Wakuda; to include the teaching of using electrodes to capacitively drive electrodes which are being touched for tactile feedback, as disclosed by Israr to reduce the number of components in the device ([0097]). 
electrode....operable in a first mode  (Capacitively driving the tactile layer to provide friction, as disclosed by the combined teachings of the references, is considered a first mode.
Regarding dependent claim 7, Nathan, as modified by Sun, Wakuda and Israr, discloses the electronic device of claim 6, wherein:
the outer layer and the substrate are optically transparent (Cover lens, 46, and substrate, 98 are transparent ([0203, 0236])).
Regarding dependent claim 8, Nathan, as modified by Sun, Wakuda and Israr, discloses the electronic device of claim 7, wherein:
the cover assembly is positioned over a light emitting display disposed within the housing (Fig. 27 illustrates the cover assembly over the display, 97).
Regarding dependent claim 9, Nathan, as modified by Sun, Wakuda and Israr, discloses the electronic device of claim 6, wherein the touch sensor is a capacitive touch sensor and comprises:
 a first array of touch electrodes, including the first touch electrode; and a second array of touch electrodes, including the second touch electrode (Nathan shows an array of first and second touch electrodes in Figs. 6 and 7).
Regarding dependent claim 10, Nathan, as modified by Sun, Wakuda and Israr, discloses the electronic device of claim 9, wherein:
the first array of touch electrodes is capacitively coupled to the second array of touch electrodes (Nathan, [0029]).
Regarding dependent claim 12, Nathan, as modified by Sun, Wakuda and Israr, discloses the electronic device of claim 11, wherein:
the electrically conductive layer is configured to capacitively couple to a user providing a touch input to the outer surface ([0042-0043] Detecting mutual or self-capacitance using the common electrode (electrically conductive layer)).
Regarding dependent claim 13, Nathan, as modified by Sun, Wakuda and Israr,  discloses the electronic device of claim 12, wherein:
the electrically conductive layer is configured to capacitively couple the user to the first touch electrode (See teachings of Wakuda in Claim 6).
Regarding independent claim 14, Nathan teaches an electronic device, comprising: 
a display... (Display layer, 97);
a touch sensing system (Touch controller, 5, Fig. 5);
a cover assembly positioned over the display...., the cover assembly comprising: (Nathan teaches of using touch panels in input devices, such as computers and mobile device. [0003]. In Figs. 32, Nathan illustrates one example of a cover assembly (minus layer 97, display layer));
a passivation layer defining an input surface to receive a touch input from a user; (Cover lens, 46);
a transparent electrically conductive layer within the interior volume and coupled to the passivation layer; (Common electrode, 61 within the mobile device and is made of ITO ([0121]), a well-known transparent material);
a first insulating layer within the interior volume and coupled to the transparent electrically conductive layer; (Dielectric layer, 84 within the first insulating layer (layered structure), 7 ([0229, 0203]) which is coupled to the electrically conductive layer. In [0103], Nathan indicates the dielectric layer can be made of insulating material);
a first touch sensing layer conductively coupled to the touch sensing system and separated from the transparent electrically conductive layer by the first insulating layer; a second insulating layer within the interior volume and coupled to the first touch sensing layer; a second touch sensing layer conductively coupled to the touch sensing system and separated from the first touch sensing layer by the second insulating layer (In relation to Fig. 32, Nathan indicates the use of electrode layout of Fig. 7 which includes first and second touch electrodes, 10, 31 and an insulating layer, 28 ([0103, 0108]) which are separated from the transparent electrically conductive layer, 61 by the insulator within layered structure, 7.  The first touch sensing layer and second touch sensing layer are connected to the touch sensing system in Fig. 5);
and a cover sheet layer disposed over the display and coupled to the second touch sensing layer (Cover sheet layer, 99, which is adhered to the second touch sensing layer via an optically clear pressure sensitive adhesive within the layered structure, 7 ([0121, 0229]));
Although Nathan teaches of a cover assembly used in a computer or mobile devices, Nathan does not explicitly detail:
a housing at least partially enclosing an interior volume; a display disposed in the interior volume; However, in the field computing devices, Sun illustrates a housing 121/21 enclosing an interior volume and wherein a cover assembly (multi-layer structure, 100 and 3) coupled to the housing. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the computer or mobile device comprising a cover assembly structure, as taught by Nathan; to include a housing enclosing an interior volume of a computing device and a cover assembly (multi-layered structure) coupled to the housing, as disclosed by Sun, to protect and house the electronic components.
The combination of Nathan and Sun disclose a touch sensing system, a display and all components required for operating the computing device, located within the interior volume of the housing of the device.  However, they do not explicitly illustrate a touch sensing system disposed below the display....  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify to have the touch sensing system (touch controller IC) disposed below the display, since it has been held that rearranging part of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
a cover assembly positioned over the display and coupled to the housing, (The combination of teachings provided by Nathan (cover assembly positioned over the display) and Sun (the components (multi-layer structure) of the device within and coupled to a housing) provide a cover assembly positioned over the display and coupled to the housing,
Regarding dependent claim 15, Nathan, as modified by Sun, Wakuda and Israr, discloses the electronic device of claim 14, wherein:
one of the first insulating layer or the second insulating layer are formed from a piezoelectric material (The first insulating layer, 7 comprises a piezoelectric material ([0084, 0229]). 
Regarding dependent claim 16, Nathan, as modified by Sun, Wakuda and Israr, discloses the electronic device of claim 14, wherein:
the second touch sensing layer is adhered to the cover sheet layer by an adhesive (Cover sheet layer, 99, which is adhered to the second touch sensing layer via an optically clear pressure sensitive adhesive within the layered structure, 7 ([0121, 0229])).
Regarding dependent claim 17, Nathan, as modified by Sun, Wakuda and Israr, discloses the electronic device of claim 16, wherein:
the adhesive is an optically clear adhesive (Cover sheet layer, 99, which is adhered to the second touch sensing layer via an optically clear pressure sensitive adhesive within the layered structure, 7 ([0121, 0229])).
Regarding dependent claim 19, Nathan, as modified by Sun, Wakuda and Israr,  discloses the electronic device of claim 14, wherein:
the transparent electrically conductive layer is configured to capacitively couple to the user (Wakuda discloses of having a stack-up of three electrode layers. Wherein, an electrically conductive layer, 4 which overlaps touch electrode layers, 11, 12, contains tactile sensation electrodes, which receives a voltage and capacitively couples the user’s fingertip creating a tactile sensation to the user (See Fig. 7, [0045]).
Regarding dependent claim 20, Nathan, as modified by Sun, Wakuda and Israr, discloses the electronic device of claim 14, wherein:
the first touch sensing layer is capacitively coupled to the second touch sensing layer and is configured to detect a location of the touch input (Nathan, [0029]).
Regarding dependent claim 21, Nathan, as modified by Sun, Wakuda and Israr, discloses the electronic device of claim 14, wherein:
the transparent electrically conductive layer is configured to capacitively couple to the user ([0042-0043] Detecting mutual or self-capacitance using the common electrode (electrically conductive layer));
to provide an electrostatic haptic feedback to the user when the user provides the touch input (Wakuda discloses of having a stack-up of three electrode layers. Wherein, an electrically conductive layer, 4 which overlaps touch electrode layers, 11, 12, contains tactile sensation electrode, which receives a voltage and capacitively couples the user’s fingertip creating a tactile sensation to the user (See Fig. 1, [0034]).
Regarding dependent claim 22, Nathan, as modified by Sun, Wakuda and Israr, discloses the electronic device of claim 21, wherein:
the electrostatic haptic feedback is provided in response to the touch input (Wakuda, [0033]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US Publication 2017/0262099) in view of Sun (US Publication 2009/0135159), Wakuda (US Publication 2013/0063394), Israr (US Publication 2012/0327006) and in further view of Choi (US Publication 2011/0316802).
Regarding dependent claim 18, Nathan, as modified by Sun, Wakuda and Israr, discloses the electronic device of claim 16, wherein:
Although Nathan teaches of using a clear adhesive, the combination of Nathan and Sun do not explicitly disclose:
the adhesive is an epoxy
However, in the field of touch panels, Choi discloses in [0028] of using an adhesive film which is a transparent, epoxy material.
The combination of Nathan and Sun discloses a base process/product of an electronic device which uses an optically clear adhesive, which the claimed invention can be seen as an improvement in that the adhesive helps provide the structure of the invention.  Choi teaches a known technique of using a transparent adhesive, which is an epoxy that is comparable to the base process/product.
Choi’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Nathan/Sun and the results would have been predictable and resulted in optically clear adhesive being an epoxy, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wakuda (US Publication 2013/0063394) in view of Nathan (US Publication 2017/0262099) and in further view of Israr (US Publication 2012/0327006).
Regarding independent claim 23, Wakuda teaches a cover assembly to be positioned over an electronic device display and configured to provide both haptic output and touch input sensing, the cover assembly comprising: 
an optically transparent outer layer; (Transparent protection sheet, 21);
an electrostatic drive layer below the optically transparent outer layer;  (Electrostatic output layer, 4, which contains tactile sensation electrode which receives a voltage and capacitively couples the user’s fingertip creating a tactile sensation to the user (See Fig. 1, [0034]));
a touch sensor below and conductively decoupled from the electrostatic drive layer and comprising: (Wakuda further teaches of having a touch sensor, 10 which is conductively decoupled but is also capacitively coupled to the electrostatic drive layer, 4 ([0032. 0039, 0045]);
a...electrode capacitively coupled to the electrostatic drive layer; (Wakuda recites in [0032], “...that the tactile sensation generation electrodes 3 can be easily capacitively coupled to the first electrodes 14 or the second electrodes 16.”);
an insulating layer.... (Insulating layer, 15 located between the first and second electrodes);
and a sense electrode capacitively coupled to the... electrode and defining therewith a capacitive touch sensor; (Electrodes 14 or 16 can be considered sense electrodes);
Although Wakuda teaches of having two layers of electrodes, 14 and 16 used in capacitance touch sensing as well as an insulating layer located in between the electrodes, Wakuda does not explicitly teach:
drive electrode ....; an insulating layer comprising a piezoelectric material; and a rigid and optically transparent substrate adhered to, and positioned below, the touch sensor.
	However, in the field of endeavor, Nathan discloses a touch sensor comprising a drive electrode and sense electrodes with electrodes 10 and 31, wherein each electrode is either a sense or drive electrode ([0110]).  Additionally, in Fig. 26 of being able to provide a piezoelectric layer, 12 between the above electrodes.  Lastly, Nathan also discloses of being able to provide a right optically transparent substrate, 98 (glass) positioned below a touch sensor.
Wakuda teaches a base process/product of having a touch sensor comprising two sets of electrodes and an insulating layer between, which the claimed invention can be seen as an improvement in that the product provides touch sensing and tactile feedback operations.  Nathan teaches a known technique of providing an insulating layer made of piezoelectric, a rigid, optically transparent substrate and drive/sense electrodes that is comparable to the base process/product.
Nathan’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Wakuda and the results would have been predictable and resulted in a cover assembly having a drive electrode, an insulating layer made of piezoelectric material and a rigid, optically transparent substrate below a touch sensor, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
The combination of Wakuda and Nathan do not explicitly disclose:
and configured to capacitively drive the electrically conductive layer to an alternating voltage having a magnitude greater than a system voltage;
However, in the same field of endeavor, Israr discloses in [0097] of being able to capacitively couple electrodes together for the purpose of driving electrodes capacitively. Additionally, in reference to Fig. 9 and [0078], the electrodes are driving with an alternating voltage higher than a system voltage (the lowest alternating voltage). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the electronic device provided by the combined teachings of Wakuda and Nathan; to include the teaching of using electrodes to capacitively drive electrodes which are being touched for tactile feedback, as disclosed by Israr to reduce the number of components in the device ([0097]). 
Regarding dependent claim 24, Wakuda, as modified by Nathan and Israr, discloses the cover assembly of claim 23, wherein:
the rigid and optically transparent substrate is configured to couple to an outer surface of a display (Nathan, Fig. 32, substrate, 98 coupled to display portion, 97).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wakuda (US Publication 2013/0063394) in view of Nathan (US Publication 2017/0262099), Israr (US Publication 2012/0327006) and in further view of Kitada (US Publication 2016/0195994).
Regarding dependent claim 25, Wakuda, as modified by Nathan and Israr, discloses the cover assembly of claim 23, wherein: 
the electrostatic drive layer is configured to provide electrostatic haptic feedback; and the touch sensor is configured to detect a touch input provided by a user to the optically transparent outer layer (Wakuda [0012], Fig. 7).
Although the combination of references disclose using a piezoelectric material for detecting a user input pressure, they do not explicitly teach:
the piezoelectric material is configured to provide mechanical haptic feedback; 
However, in the same field of endeavor, Kitada discloses in [0049] of using a piezoelectric material which defects when pressed by user resulting in the deflection seen in Figs. 3 A/B which would be considered mechanical haptic feedback.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the cover assembly which uses a piezoelectric for detecting pressure applied to the cover assembly, as disclosed by the combination of Wakuda and Nathan; to include the feature of a device using a piezoelectric which defects based on the pressure of a finger causing a deflection of an input surface, which provide mechanical haptic feedback, as disclosed by Kitada to provide a device which detects pressure inputs.

Conclusion
Pertinent Art
US Publication 2007/0236450 to Colgate discloses increasing the voltage using a transformer to increase a driving voltage for providing friction.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        





	is